TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00753-CV



                                        K. E. M., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


          FROM THE DISTRICT COURT OF COMAL COUNTY, 274TH DISTRICT
      NO. C2010-0893C, HONORABLE CHARLES A. STEPHENS II, JUDGE PRESIDING



                             MEMORANDUM OPINION


               On February 5, 2015, appellee the Texas Department of Family and Protective

Services filed a motion to dismiss, contending that this Court lacks jurisdiction over this appeal

because the appealed order was interlocutory. See Tex. Fam. Code § 201.016 (addressing appellate

review); see also Tex. Civ. Prac. & Rem. Code § 51.104 (addressing appeals of interlocutory orders).

In her notice of appeal, appellant states that she is appealing an order dated November 4, 2014. On

that date, an associate judge signed a “final order modifying prior order and decree in suit affecting

the parent-child relationship” of appellant and her mother. In addition to that order, the clerk’s

record includes appellant’s request for a de novo hearing that was filed on November 5, 2014, and

an order dated November 24, 2014, signed by the district judge.

               This Court received a letter in the mail from appellant’s counsel that included an

amended notice of appeal, but the clerk of this Court returned the letter to counsel and requested that
the letter be electronically filed on or before January 16, 2015. See Tex. R. App. P. 9.2(c) (requiring

attorneys in civil cases to file documents electronically). On February 13, 2015, we also ordered

appellant to file the amended notice of appeal in accordance with the Rules of Appellate Procedure

on or before February 23, 2015, and we advised appellant that the failure to do so would result in this

Court dismissing this appeal for want of jurisdiction. On February 25, 2015, appellant filed a

response to the Department’s motion to dismiss, but appellant has failed to file an amended notice

of appeal.

               In the meantime, the Department has filed a motion to dismiss this appeal based on

mootness because appellant K.E.M. has now turned eighteen and is no longer a “child” under the

Family Code. See Tex. Fam. Code § 101.003 (defining “child” to mean “a person under 18 years

of age who is not and has not been married or who has not had the disabilities of minority removed

for general purposes”). Thus, there is no longer a justiciable controversy. See Williams v. Lara,

52 S.W.3d 171, 184 (Tex. 2001) (describing mootness doctrine and noting that “controversy must

exist between the parties at every stage of the legal proceedings, including the appeal”); In re E.H.,

No. 02-07-00343-CV, 2008 Tex. App. LEXIS 4468, at *1 (Tex. App.—Fort Worth June 12, 2008,

no pet.) (mem. op.) (dismissing appeal from order awarding permanent managing conservatorship

to Department as moot after child in the order turned eighteen). Accordingly, we grant the

Department’s motion to dismiss based on mootness, dismiss as moot the Department’s earlier-filed

motion to dismiss, and dismiss this appeal as moot.




                                                  2
                                           __________________________________________

                                           Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed as Moot

Filed: March 11, 2015




                                              3